Argued April 20, 1936.
The judgment is affirmed on the opinion of President *Page 377 
Judge KNIGHT of the court below. There was ample evidence to support the verdict.
Persons who desire to practice any branch of the healing art of medicine within this State, even though it does not embrace the administration of drugs, should, by this time, be able to understand that they cannot lawfully enter upon or engage in such practice until they have complied with the requirements of our statutes on the subject.
The judgment is affirmed and it is ordered that the defendant, Merri Claude Mollier, appear in the court below at such time as he may be there called and that he be committed by that court until he has complied with the sentence imposed upon him.